DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 12/06/2019 has been considered by the Examiner and made of record in the application file.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/26/2021 is acknowledged. 
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 07/26/2021.  Claims 1-16 are now pending in the present application. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, Ohta et al. (US 20170188278 A1) (hereinafter Ohta) in view of 3GPP TSG-RAN WG3 Meeting #95bis (IDS provided by  Applicant) (hereinafter 3GPP) in view of DAO et al. (US 20180199240 A1) (hereinafter Dao),  fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Regarding claim 1, Ohta discloses a method by a first network node operating as a secondary node for a wireless device having dual connectivity to the first network node and a second network node operating as a source master node (FIG. 17, and FIG. 18, par. 0198, for dual connectivity between mater base station 100-1 and the secondary base station 200 “As illustrated in FIG. 17, before the DC-HO is performed, the UE 300 receives a control plane signal from the master base station 100-1 through an MB and receives a user plane signal from the secondary base station 200 through an SB (Process P51a)”), the method performed during a handover of the wireless device from the second network node operating as the master node to a third network node operating as a target master node (FIG. 17 and 18, par. 0199, “when the UE 300 moves away from the master base station 100-1 to another macro cell 101-2, the master base station 100-1 determines to perform the DC-HO. Then, the master base station 100-1 transmits an HO request to the master base station 100-2 in the macro cell 101-2 that is a DC-HO target and the secondary base station 200 (Processes P52a and P53)”), the method comprising:
receiving an indication that the first network node is to release one or more resources for serving user plane data to the wireless device (FIG. 18, par. 0224, .
3GPP discloses receiving, from the second network node operating as the source master node, an indication that the first network node is to release one or more resources for serving user plane data to the wireless device (section 10.1.2.8.5	MeNB to eNB Change, pages 43-44, Figure 10.1.2.8.5-1 showing signalling flow for the MeNB to eNB, step 3, “If the allocation of target eNB resources was successful, the MeNB initiates the release of the source SeNB resources towards the source SeNB.”).
Dao discloses transmitting control plane data to the wireless device while ceasing to provide user plane data to the wireless device (FIG. 71, and FIG. 80, par. 400 and par. 0553 and claim 1, “managing a mobile network, the method comprising: determining that a User Plane (UP) connection associated with a selected Protocol Data Unit (PDU) session can be deactivated; and selectively releasing the UP connection while maintaining session state of the PDU session in a control plane (CP) of the network.”).
Ohta in view of 3GPP and in view of Dao fails to disclose or teach,  “in response to the indication, transmitting control plane data to the wireless device while ceasing to provide user plane data to the wireless device” in combination with other limitations of the claim.
Regarding claim 9, the prior arts of the record, Ohta in view of 3GPP in view of Dao,  fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Ohta discloses a first network node operating as a secondary node for a wireless device having dual connectivity to the first network node and a second network node operating as a source master node (FIG. 17, and FIG. 18, par. 0198, for dual connectivity between mater base station 100-1 and the secondary base station 200 “As illustrated in FIG. 17, before the DC-HO is performed, the UE 300 receives a control plane signal from the master base station 100-1 through an MB and receives a user plane signal from the secondary base station 200 through an SB (Process P51a)”), the first network node comprising:
memory storing instructions; and processing circuitry operable to execute the instructions to cause the first network node to (FIG. 22): during a handover of the wireless device from the second network node operating as the master node to a third network node operating as a target master node (FIG. 17 and 18, par. 0199, “when the UE 300 moves away from the master base station 100-1 to another macro cell 101-2, the master base station 100-1 determines to perform the DC-HO. Then, the master base station , 
receive an indication that the first network node is to release resources for serving user plane data to the wireless device (FIG. 18, par. 0224, “When the transfer of the user plane signal is completed, the secondary base station 200 may transmit a resource release message to the target base station 100-2 (Process P70). Upon receiving the resource release message from the secondary base station 200, the target base station 100-2 may release the allocation of the radio resources that have been used for the SB between the target base station 100-2 and the UE 300, for example.”).
3GPP discloses receive, from the second network node, an indication that the first network node is to release resources for serving user plane data to the wireless device (section 10.1.2.8.5	MeNB to eNB Change, pages 43-44, Figure 10.1.2.8.5-1 showing signalling flow for the MeNB to eNB, step 3, “If the allocation of target eNB resources was successful, the MeNB initiates the release of the source SeNB resources towards the source SeNB.”).
Dao discloses transmit control plane data to the wireless device while ceasing to provide user plane data to the wireless device (FIG. 71, and FIG. 80, par. 400 and par. 0553 and claim 1, “managing a mobile network, the method comprising: determining that a User Plane (UP) connection ..
However, Ohta in view of 3GPP and in view of Dao fails to disclose or teach, “in response to the indication, transmit control plane data to the wireless device while ceasing to provide user plane data to the wireless device”, in combination with other limitations of the claim.
Therefore, claims 1-16 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Bangolae et al. (US 20200229264 A1) disclose EVOLVED NODE-B, USER EQUIPMENT, AND METHODS FOR TRANSITION BETWEEN IDLE AND CONNECTED MODES.
Saily et al. (US 20190014471 A1) disclose CONTEXT PREPARATION.
PARK et al. (US 20170318505 A1) disclose Method For Determining Radio Resource Control Configuration In A Wireless Communication System Supporting Dual Connectivity And Apparatus Thereof.
WAGER et al. (US 20170034866 A1) disclose Method Between Two ENBs To Agree On Radio Resource Configuration For A UE Which Supports Dual Connectivity Between The ENBs.
OHTA et al. (US 20160337924 A1) disclose WIRELESS COMMUNICATION METHOD, WIRELESS COMMUNICATION SYSTEM, BASE STATION, AND WIRELESS STATION.
Lee et al. (US 20160135103 A1) disclose METHOD AND APPARATUS FOR PERFORMING HANDOVER PROCEDURE FOR DUAL CONNECTIVITY IN WIRELESS COMMUNICATION SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642